Citation Nr: 0722237	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, status post right knee arthrotomy 
with excision medial meniscus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1975 and from February 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in September 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Degenerative joint disease, status post right knee 
arthrotomy with excision medial meniscus is manifested by 
subjective complaints of constant aches around the knee, 
often worse in the inner aspect of the knee; pain measuring 7 
to 8 on a scale of 0 to 10 that is much worse when bending or 
squatting; perceived weakness and lack of endurance; and 
objective evidence of medial compartment joint space 
narrowing; some pain on motion, especially extension and 
rotation and some initial guarding with passive movement; 
extension to 0 degrees; flexion to 130 degrees with some lag 
and complaints of pain with movement between 120 and 130 
degrees; some tenderness on the medial aspect of the knee 
over the medial tibial condyle on palpation; strength to the 
right knee of 3 to 4+/5+ and to the left knee of 5+/5+ on 
comparison; measurement of the right knee of 15.8 cm; no 
subluxation of the patella, acute fracture, bony 
malalignment, quadriceps atrophy, or instability of the 
anterior cruciate ligament (ACL), medial collateral ligament 
(MCL), lateral collateral ligament (LCL) or posterior 
cruciate ligament (PCL); and no signs of edema, effusion, 
instability, weakness, redness, heat, abnormal movement. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease, status post right knee arthrotomy 
with excision medial meniscus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5259 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in March 2004, prior 
to the initial unfavorable AOJ decision issued in September 
2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notice issued in March 2004 informed the veteran of the type 
of evidence necessary to establish an increased rating 
evaluation; how VA would assist him in developing his claim; 
his and VA's obligations in providing such evidence for 
consideration; and requested that he send VA any evidence in 
his possession that pertains to the claim.  Therefore, as the 
veteran was fully notified in accordance with VCAA, to decide 
the appeal would not be prejudicial to him. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
the present case, VA sent the veteran a letter in March 2004 
that advised him of what type of information and evidence was 
needed to substantiate his increased rating claim, but it did 
not provide notice of the type of evidence necessary to 
establish an effective date for the disability now on appeal.  
Despite the inadequate notice provided to the veteran on the 
latter element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's increased rating claim, any question 
as to the appropriate effective date to be assigned is 
rendered moot.   

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  October 2002 and April 2004 VA 
examination reports and private treatment records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
April 2004 in order to adjudicate his increased rating claim.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected degenerative joint disease, 
status post right knee arthrotomy with excision medial 
meniscus.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's service-connected disability of degenerative 
joint disease, status post right knee arthrotomy with 
excision medial meniscus is currently evaluated as 10 percent 
disabling, effective June 27, 2002,  pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5259.  He contends that the 
disability has increased in severity.  As such, he claims 
that he is entitled to a rating in excess of 10 percent for 
his knee disability. 

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5259, a 10 percent rating may be 
assigned for the removal of semilunar cartilage, when 
symptomatic.   Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by X-ray findings is rated under the 
rating criteria for degenerative arthritis, Diagnostic Code 
5003. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Pursuant to VA General Counsel opinion, limitation of motion 
is contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  VAOPGCPREC 
9-98.  Such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, according to the opinion, limitation of motion is 
relevant for consideration under Diagnostic Code 5259.

Additionally, the General Counsel has stated that separate 
disability ratings could be assigned under Diagnostic Code 
5260, limitation of flexion and Diagnostic Code 5261, 
limitation of extension, for disability of the same joint, 
without violating the provisions against pyramiding at 38 
C.F.R. § 4.14.  VAOPGCPREC 9-04.
 
The Board observes that the veteran has a diagnosis of 
degenerative arthritis of the right knee, confirmed by X-
rays.  Initially, the Board notes that private treatment 
records dated in April 2002, May 2002, July 2002, and August 
2002 refer to right leg symptoms and pain in connection with 
the veteran's back disorder and treatment.  However, such 
records do not address right leg pain connected to the 
veteran's knee disability.  

The October 2002 VA examination report notes subjective 
complaints of increased pain in the knee when pressure is 
applied, such as kneeling, and some lateral pain in the knee 
when the veteran twists.  The veteran denied any swelling, 
locking, heat, redness, and any episodes of dislocation or 
recurrent subluxation.  He reported occasionally feeling as 
though the knee would give way, but he did not use a brace, 
cane, or crutches.  He did not describe any symptoms 
consistent with inflammatory arthritis.  

Objectively, the report indicates that the veteran had full 
range of motion in his right knee, i.e., flexion to 140 
degrees and extension to 0 degrees.  The knee was stable with 
no ACL, MCL, LCL, or PCL instability or pain.  There was no 
tenderness upon palpation of the joint, no patellar 
apprehension, and no effusion.  The report notes medial 
compartment joint space narrowing.  The patella was not 
subluxed, and there was no evidence of acute fracture or bony 
malalignment.  Other than the X-ray, there were no objective 
findings on examination.  The examiner diagnosed right knee 
with degenerative arthritis, with medial compartment 
narrowing as would be expected with having a menisectomy in 
service.  

At the veteran's April 2004 VA examination, the veteran 
claimed that his right knee disability had worsened.  He 
stated that he has constant aches all around the knee, often 
worse in the inner aspect.  He described his pain as being a 
7 or 8 on a scale of 0 to 10.  The veteran indicated that he 
does not necessarily experience fatigue, but that there is 
some perceived weakness and a lack of endurance.  He stated 
that his work in a meat department requires bending that 
makes the pain much worse, and that he experiences flare ups 
and increased knee pain with bending, being on the knee, 
weather changes, and walking down stairs.  He denied any 
redness or swelling, giving way, or locking of the knee.  The 
veteran indicated that the pain in his knee is somewhat 
relieved with pain relievers and eases when he can raise his 
leg and have support under the knee.  No use of crutches, a 
brace, a cane, or corrective shoes was noted.

Upon physical examination, there was some initial guarding 
with passive range of motion, and some pain on motion, 
especially extension and rotation.  The examiner observed 
that the veteran easily stood up from and sat down in a 
chair.  The veteran's extension on range of motion was to 0 
degrees and his flexion was to 130 degrees, with the motion 
from 120 to 130 degrees having some lag present and 
complaints of pain.  There was some tenderness on the medial 
aspect of the knee over the medial tibial condyle on 
palpation.  McMurray's test was negative.  There was no MCL, 
LCL, ACL, or PCL instability or pain.  The examiner observed 
no quadriceps atrophy and recorded strength to the right knee 
of 3 to 4+/5+ and to the left knee of 5+/5+ on comparison.  
The right knee measured 15.8 cm, and the left knee measured 
15.5 cm.  Deep tendon reflexes were present bilaterally.  
There was no minimal patellar apprehension and no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, or abnormal movement.  The examiner noted medial 
compartment joint space narrowing.  There was no evidence of 
subluxation of the patella, acute fracture or bony 
malalignment.  The examiner indicated that, subjectively, the 
range of motion is limited because of pain, and endurance is 
limited because of pain.  However, he stated that the 
clinical findings do not match the subjective findings.

The evidence of record demonstrates that the veteran has 
degenerative joint disease with motion limited because of 
pain; however, the Board finds that he is not entitled to a 
separate rating for such manifestations as they are already 
contemplated in his 10 percent evaluation under Diagnostic 
Code 5259.  In this regard, as discussed above, the Board 
notes that Diagnostic Code 5259 contemplates limitation of 
motion, pertinent to the removal of the semilunar cartilage 
or meniscus.  VAOPGCPREC 9-98.  Therefore, the veteran's 
degenerative joint disease with motion limited because of 
pain is already contemplated in his 10 percent evaluation 
under Diagnostic Code 5259.  The Court has held that, while 
it is possible to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therefore, the veteran is not 
entitled to a separate rating under Diagnostic Code 5010.

The Board has also considered whether the veteran is entitled 
to a higher rating under Diagnostic Codes 5260 and 5261, 
pertinent to limitation of flexion and extension, 
respectively.  As indicated previously, as the veteran is 
already rated under a Diagnostic Code that contemplates 
limitation of motion, he is not entitled to a separate rating 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.14; 
Esteban, supra.  However, if the symptomatology of the 
veteran's knee disability meets the criteria for a higher 
rating under Diagnostic Code 5260 and/or Diagnostic Code 
5261, the disability will be rated under the Diagnostic 
Code(s) that provides the higher rating.  See 38 C.F.R. § 
4.7.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent rating.  Flexion limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.  

VA examination reports dated in October 2002 and April 2004 
fail to reveal limitation of flexion to 60 degrees or less.  
Specifically, at the October 2002 examination, the veteran 
exhibited full flexion to 140 degrees.  At the April 2004 
examination, the veteran's flexion was limited to 130 
degrees, with limitation of motion due to pain between 120 
degrees and 130 degrees.  The veteran also demonstrated some 
guarding upon initial movement.  However, while the veteran 
had subjective complaints of pain when bending, the veteran 
sat and rose from a chair easily, and there did not appear to 
be any additional impairment in regard to range of motion of 
his right knee.  See DeLuca, supra.  Further, as the veteran 
has been assigned a separate 10 percent evaluation for 
degenerative joint disease, status post right knee arthrotomy 
with excision medial meniscus based on motion limited because 
of pain under Diagnostic Code 5259, to assign a separate 
evaluation for duplicative manifestations would be 
pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  As such, 
the veteran does not meet the criteria for a higher or 
separate evaluation under Diagnostic Code 5260.

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent rating.  Where extension is 
limited to 10 degrees, a 10 percent rating is assigned.  
Where extension is limited to 15 degrees, a 20 percent rating 
is assigned.  Where extension is limited to 20 degrees, a 30 
percent rating is assigned.  Where extension is limited to 30 
degrees, a 40 percent rating is assigned.  Where extension is 
limited to 45 degrees, a 50 percent rating is assigned. 

The evidence of record does not demonstrate any limitation of 
extension, as range of motion testing consistently showed 
extension to zero degrees.  Further, there is  no record of 
the veteran experiencing pain as a result of extension, or 
any additional impairment in regard to range of motion of his 
right knee.  See DeLuca, supra.  Moreover, if pain had been 
recorded upon extension, the Board again observes that such 
pain is already contemplated in his 10 percent evaluation 
assigned under Diagnostic Code 5259 for his knee disability 
and to assign a separate evaluation for duplicative 
manifestations would be pyramiding.  See 38 C.F.R. § 4.14; 
Esteban, supra.  As such, the veteran also does not meet the 
criteria for a higher or separate evaluation under Diagnostic 
Code 5261.

Additionally, as the veteran is not entitled to separate 
ratings under Diagnostic Codes 5260 or 5261, VAOPGCPREC 23-97 
and VAOPGCPREC 9-04 are not applicable.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's knee 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected right knee disability are contemplated in the 10 
percent rating assigned by the RO under Diagnostic Code 5259.  
There is no indication that pain, due to disability of the 
right knee, has caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that the veteran has a 
residual scar associated with his right knee disability.  
However, such is well-healed and without redness, swelling, 
or tenderness.  Therefore a separate evaluation for the scar 
is not warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805.  Moreover, as the veteran's cartilage has been 
removed, Diagnostic Code 5258, pertaining to symptomatic 
dislocated semilunar cartilage, is inapplicable.  Also, 
Diagnostic Codes 5256, 5257, 5262, and 5263, pertaining to 
knee ankylosis, other impairment of the knee due to 
subluxation or lateral instability, impairment of the tibia 
and fibula, and genu recurvatum, respectively, are not for 
consideration as the evidence fails to demonstrate such right 
knee symptomatology.  As such, a review of the record fails 
to reveal any additional functional impairment associated 
with the veteran's degenerative joint disease, status post 
right knee arthrotomy with excision medial meniscus so as to 
warrant application of alternate rating codes.   

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 10 percent for degenerative joint disease, status 
post right knee arthrotomy with excision medial meniscus.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his increased rating 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected degenerative joint 
disease, status post right knee arthrotomy with excision 
medial meniscus presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).



ORDER

Entitlement to a rating in excess or 10 percent for 
degenerative joint disease, status post right knee arthrotomy 
with excision medial meniscus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


